Citation Nr: 0601289	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO) which denied service connection 
for a number of conditions, including a back condition.  Only 
the denial of service connection for a back condition is 
currently in appellate status.  

In May 2005 the veteran testified before the undersigned at a 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).

The veteran's service medical records indicate treatment for 
back pain in December 1966 following a motor vehicle 
accident.  The veteran has also reported a current back 
disability, and has testified to a continuity of 
symptomatology between the inservice injury and the current 
disability.  This record triggers VA's duty to provide him 
with an examination.  An examination is needed to obtain a 
competent opinion as to the relationship between any current 
back disability and service.

VA is also required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

In December 2003 the veteran submitted an authorization for 
VA to obtain records of treatment by Drs. Bird and Fohn.  He 
gave the name but not the address of Dr. McFarland.  The only 
post-service medical record associated with the claims file 
is a May 1997 chest X-ray report by Dr. Evans.  There is no 
reported correspondence between VA and any of the doctors 
listed on the release form in the claims file.  

At his hearing the veteran reported relevant treatment from 
Dr. Grethie, Dr. Hout, and 

In the February 2004 rating decision, the RO stated, 
"Records were not obtained from Dr. Bird or Dr. Fohn, as 
they are very current records and not considered applicable 
to your military service or to the presumptive period 
immediately following your military service." 

In his January 2005 statement (in lieu of VA Form 646) the 
veteran's representative asserted that VA had failed in its 
duty to assist by not attempting to obtain medical records 
that the veteran had identified and authorized to be obtained 
on his behalf.  

In his hearing in May 2005, the veteran reported that a few 
months after separation from service he sought treatment for 
his back from Dr. Gerthie.  He also reported seeing Dr. Hout, 
Dr. Rayford, Dr. Nails, and Dr. Herrerra.  These physicians 
were all located in Camden, Arkansas.  These records are all 
relevant to the question of whether the veteran has current 
back disability, and may contain relevant information as to 
the history of the disability.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO/AMC should take all necessary 
steps to secure records of medical 
treatment for a back condition from Drs. 
Bird, Fohn, McFarland, Gerthie, Hout, 
Rayford, Nails, and Herrerra.

2.  The veteran should be afforded a VA 
spine examination to determine whether he 
has a current back condition that was, at 
least as likely as not (50 percent 
probability or more), incurred in or 
aggravated by service.  The examiner 
should review the claims folder, and note 
such review in the examination report, or 
in an addendum.  The examiner should 
provide a rationale for the opinion.

3.  Thereafter, the AMC or RO should re-
adjudicate the claim.  If the benefit 
sought is not granted, the AMC or RO 
should issue a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

